Citation Nr: 0535106	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  01-02 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for metrorrhagia.

3.  Entitlement to service connection for squamous 
intraepithelial lesion (cervix).  

4.  Entitlement to service connection for conjunctivitis of 
both eyes.

5.  Entitlement to service connection for bilateral shin 
pain. 

6.  Entitlement to service connection for recurrent ingrown 
toenails (right great toenail).  

7.  Entitlement to service connection for herpes simplex II 
(claimed as herpes stomatitis).

8.  Entitlement to service connection for gastroenteritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to March 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California-jurisdiction subsequently resided with the Waco 
RO.  

It is noted that the veteran cancelled a February 2005 
scheduled hearing before a Veterans Law Judge, and 
accordingly, the Board will proceed with consideration of her 
claims.

The issues of entitlement to service connection for 
menorrhagia is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
veteran's PTSD was not aggravated by service.  

2.  The veteran incurred PTSD during active service.

3.  The record lacks evidence of a current disability of 
squamous intraepithelial lesion (cervix).

4.  The record lacks evidence of a current disability of 
bilateral conjunctivitis. 

5.  The record lacks evidence of current treatment for, or 
symptomatology from, a bilateral shin disability.  

6.  The record lacks evidence of current treatment for, or 
symptomatology associated with, in-service toenail problems.  

7.  The record contains evidence of initial in-service 
clinical finding of herpes simplex, post-service clinical 
finding of herpes simplex II, and lesion (cold sore).  

8.  The record lacks evidence that the veteran currently 
suffers from gastroenteritis, and post-service medical 
records are negative for such a disability.



CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence demonstrating that PTSD was 
not aggravated by service, and therefore the veteran is 
presumed sound.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304 (2005); VAOPGCPREC 3-03 (July 16, 2003).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for squamous intraepithelial lesion 
(cervix) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

4.  Service connection for conjunctivitis of both eyes is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).

5.  Service connection for a bilateral shin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).
 
6.  Service connection for recurrent ingrown toenails (right 
great toenail) is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

7.  Service connection for herpes simplex II (claimed as 
herpes stomatitis) is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2005).

8.  Service connection gastroenteritis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, must be 
considered.  

The record contains July 2003, November 2003, and July 2004 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The latter letter 
told the veteran of information and evidence needed to 
substantiate and complete a claim of service connection, and 
listed the evidence of record concerning the pending claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed claims pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letter referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the appellant was 
generally advised to submit any additional evidence that 
pertained to the matter when the July 2004 correspondence 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Pelegrini, 18 Vet. App. 
at 121.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  All available service medical and personnel records 
have been obtained.  The veteran underwent a July 1999 VA 
examination for the purposes of clarifying diagnoses, and the 
report is sufficient for that purpose.  The RO obtained VA 
treatment records from Central Texas Health Care System from 
August 2001 to April 2004, and private records from Drs. 
Polito and Burgess.  The record also contains several 
statements made by the veteran concerning her claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is further noted that upon receipt of the supplemental 
statement of the case, the veteran has not submitted a 
statement, or otherwise indicated, that there is further 
outstanding and relevant evidence.  

Based on the foregoing, given the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.  

I.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of 
examination."

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

The veteran's service medical records (SMRs) contain a 
November 1993 enlistment examination (Report of Medical 
Examination) that is negative for any clinical abnormality, 
including psychiatric.  The veteran was deemed qualified for 
service.  Apparently the veteran began to drink alcohol in-
service to the extent that treatment was necessary, and at 
that time she was diagnosed as having PTSD.  An August 1998 
mental health services evaluation indicated that the veteran 
had trouble sleeping for the first time upon entering 
military service, as well as experiencing low energy.  The 
veteran developed auditory hallucinations after boot camp, as 
well as memory difficulties.  A November 1998 Report of 
Medical Board noted the veteran's past history with childhood 
trauma, as well as the in-service manifestations of mental 
and social difficulties.  Diagnoses were Axis I, 
schizoaffective disorder, did not exist prior to entry; PTSD, 
existed prior to entry, characterized by sexual abuse as a 
child and teenager with feelings of helplessness, intense 
psychological distress at exposure to external cues that 
symbolized an aspect of the trauma (living in the barracks 
with men), with efforts to avoided men, diminished interest 
in activities, sense of foreshortened future, insomnia, 
irritability, problems with concentration, and 
hypervigilance; and alcohol dependence in sustained full 
remission, did not exist prior to entry.  

The record also contains a March 1999 outpatient psychiatry 
clinic note, and veteran expressed her anger about the 
results of the Medical Board.  The attending assessor noted 
that the Central Physical Evaluation Board had stated that 
the veteran's disorders existed prior to entry, despite the 
fact that the Medical Board stated that her schizoaffective 
disorder and alcohol dependence did not exist prior to entry.  
Due to the findings, they found the veteran unfit for duty 
without a rating.  The diagnoses included PTSD, existed prior 
to service, service aggravated.  

Post-service, at a June 1999 VA fee-basis examination, the 
examiner diagnosed the veteran as having PTSD, and was very 
certain that the veteran's PTSD started from her abuse and 
"things got out of control after she joined the Marines by 
being around too many men."  The examiner noted that the 
alcohol abuse was a very clear fact, and according to the 
veteran, she had been using to cope with the stress.  The 
examiner summarized that the veteran had been abused and 
molested as a child and teenager; she went to the Marine 
Corps, and being under stress and around 400 men in camp made 
her scared and she started to have symptoms of PTSD; and the 
PTSD was induced by events before military service but the 
veteran's symptoms started to flare up to acute phase during 
her military service.  

The record contains a November 2001 VA psychology assessment, 
which the veteran had sought at the request of her college.  
The veteran stated that she had suffered further sexual 
aggression while in the military, and had begun to obtain 
psychiatric services in an effort to attenuate the effects.  
Axis I diagnosis included PTSD.  An August 2003 mental health 
clinic note contained the veteran's report that in service 
she had been stalked by a male soldier, and subjected to 
verbal comments and abuse by other male soldiers.  The 
clinical psychologist noted that experience was made markedly 
more stressful by an extensive history of early childhood 
physical and sexual abuse by her stepfather.  The diagnostic 
impression was PTSD with depression.  Another August 2003 
psychiatry consultation noted that the veteran had 
experienced bulimia nervosa, which had peaked during her 
years in the Marines.  

A careful review of the record indicates that the veteran's 
enlistment examination did not note any psychiatric 
abnormality.  The record, however, contains medical opinions 
that the veteran's PTSD existed prior to service, and as 
such, there is clear and unmistakable evidence that the 
disease or injury existed prior to service.  See VAOPGCPREC 
3-03.  VA cannot, though, rebut the presumption of soundness 
with clear and unmistakable evidence that the veteran's PTSD 
was not aggravated by service.  In fact, in-service and post-
service medical opinions have generally concluded that the 
veteran's PTSD was aggravated during active duty.  

Given the initial in-service manifestation of PTSD, and the 
continued manifestations of symptomatology and diagnosis 
thereof as shown by recent VA treatment records, service 
connection is warranted under 38 C.F.R. § 3.303.  

Squamous intraepithelial lesion (cervix)  

The veteran's SMRs contain a February 1999 cytology report 
that identified squamous atypia of undetermined significance, 
and cellular changes were suggestive of human papilloma virus 
infection.  A March 1999 treatment record indicated that the 
veteran strongly desired LEEP for treatment.  

Post-service, at a July 1999 fee-basis VA examination, the 
examiner noted that the veteran had had Low-grade squamous 
intraepithelial lesions diagnosed after a PAP and subsequent 
colposcopy with biopsy.  The veteran had a loop 
electrosurgical excision procedure (LEEP) done in March 1999, 
and had not presented for follow-up PAP smears.  The veteran 
had no current symptoms.  In terms of a diagnosis, the 
examiner noted that there was none; the PAP was normal.  At 
the time of the examination, there was no objective evidence 
of any genitourinary abnormality.  

An April 2003 VA cytopathology report concerning a 
conventional Pap smear was negative for intraepithelial 
lesion or malignancy.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because the record lacks evidence that the veteran 
currently suffers from squamous intraepithelial lesion, a 
crucial element of service connection is absent.  As such, 
the preponderance of the evidence is against the claim, and 
the doctrine of the benefit of the doubt cannot be resolved 
in the veteran's favor.  

Conjunctivitis 

The veteran's SMRs contain an April 1997 notation of right 
eye conjunctivitis.  A May 1997 narrative summary from when 
the veteran had been hospitalized, contained a discharge 
diagnosis of conjunctivitis of the left eye (she had been 
given Sulfacetamide drops).  

Post-service, at a July 1999 fee-basis VA examination, the 
examiner noted that there were no findings of conjunctivitis.  
The veteran's eyes were normal, and there was no redness or 
discharge of the eyes.  

A December 2000 treatment record from Daryl Burgess, D.O., 
found that the veteran's conjunctivae were normal.  An August 
2001 VA treatment note indicated that the veteran's 
conjuctiva were pink and without discharge.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See id.  Because the record lacks evidence that 
the veteran currently suffers from bilateral conjunctivitis, 
a crucial element of service connection is absent.  As such, 
the preponderance of the evidence is against the claim, and 
the doctrine of the benefit of the doubt cannot be resolved 
in the veteran's favor.  

Bilateral shin pain 

The veteran's SMRs indicate that in August 1998, she 
complained of 1-2 weeks of bilateral tibial pain with running 
on hard surface; the assessment was shin splints.  A month 
later, the veteran's shins still hurt, and a bone scan was 
ordered to rule out bilateral stress fracture.  The ensuing 
radiology report noted that the veteran had had chronic shin 
pain worsening over the last two months, and the impression 
was normal bilateral tibia and fibula.  

Post-service, at a July 1996 VA fee-basis examination, the 
veteran complained of bilateral shin pain when she had to 
walk all day.  The veteran stated it had started in the 
military, described as shin splints, and when she walked for 
long distances on hard surfaces the symptom returned.  After 
physical assessment, the examiner stated that for the 
condition of bilateral shin pain, the diagnosis was 
periostitis of the tibia, resolved; there was no objective 
evidence of abnormality.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See id.  Because the record lacks objective 
evidence that the veteran currently suffers from a disability 
associated with in-service symptoms of shin pain, a crucial 
element of service connection is absent.  As such, the 
preponderance of the evidence is against the claim, and the 
doctrine of the benefit of the doubt cannot be resolved in 
the veteran's favor.  

Recurrent ingrown toenails (right great toenail)  

The veteran's SMRs indicate that in January 1995, the veteran 
sought to have an ingrown toenail examined of the left foot, 
3rd digit.  The assessment was mild, resolving ingrown 
toenail.  The veteran was educated on how to clip toenails to 
prevent the problem.  In October 1995 the veteran presented 
with a long history of mycotic nail, and had been treated 
with topical, and toe nail removal.  Assessment found a 
thickened nail, which appeared mycotic, no secondary 
infection, and painful along medial/lateral bodies and direct 
pressure.  The veteran wanted nail bed obliteration.  By 
October 23, four days status post total nail avulsion with 
phenal matrixectomy on left hallux, the veteran was still 
sore.  The assessment was normal healing.  In March 1998, the 
veteran sought treatment for yellow/brown discoloration of 
right 4th fingernail, and the assessment was onychomycosis.  
In May 1998, the veteran sought treatment for nearly resolved 
onychomycosis of the left 3rd fingernail.   

Post-service, at a July 1999 VA fee-basis examination, the 
veteran stated that she had dropped a vacuum on her right 
great toe; subsequently the toe had become dystrophic and had 
to be removed with a matrixectomy, and the nail had not grown 
back.  The veteran currently experienced some mild discomfort 
that caused her to stop what she was doing-otherwise, there 
were no other symptoms.  After a physical assessment, the 
examiner stated that there was no present evidence of 
inflammation, infection, or tenderness, and noted the history 
of the toe problem.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See id.  The record lacks any objective evidence 
that the veteran suffers from a residual disability due to 
any in-service toenail problem.  As such, the preponderance 
of the evidence is against the claim, and the doctrine of the 
benefit of the doubt cannot be resolved in the veteran's 
favor.  

Herpes simplex II

The veteran's SMRs contains a May 1997 narrative summary from 
hospitalization with a discharge diagnosis including herpes 
stomatitis (the veteran had been given hydrogen peroxide and 
Xylocaine viscous for herpes stomatitis).  The records 
contain a February 1998 notation of HSV (herpes simplex 
virus) positive.  A note stated that the veteran knew and 
would follow-up with new lesions.  

Post-service, at a July 1999 fee-basis VA examination, the 
examiner noted current laboratory evidence of infection with 
Herpes simplex virus II.  A July 2002 VA outpatient note 
indicated that the veteran had a blister to the lower lip, 
and small similar lesion on the upper lip-the assessment was 
cold sore.  Based upon the regulations concerning chronicity 
in light of the cited in-service and post-service clinical 
findings, service connection for herpes simplex is warranted.   

Gastroenteritis

The veteran's SMRs indicate that in January 1995 the veteran 
had viral gastritis.  In September 1996 the veteran 
complained of mid gastric pain tat was a dull ache but 
occasionally sharp.  The impression was probable gastritis.  
In December 1996, the veteran complained of feeling 
dehydrated, and fatigued; the impression was viral 
gastroenteritis.  A May 1997 narrative summary for a 
hospitalization included a discharge diagnosis of 
gastroenteritis, and had been treated with Kaopectate and 
Maalox.  In August 1998, she complained of abdominal pain, 
nausea, diarrhea, and anorexia; the assessment was 
gastroenteritis.  

The record also contains a December 1999 treatment record 
from Valley Medical Group, and the veteran had abdominal pain 
most likely secondary to gastritis.  

Post-service, at a July 1999 fee-basis VA examination, the 
veteran related that she experienced nausea when she was 
upset or nervous, and sometimes diarrhea 4 to 5 times a day 
last for 2 to 3 days.  She denied hemoptysis, melena, or 
hematochezia.  She had no pain, and did not receive any 
treatment.  She stated that no tests had been done.  Since 
the symptoms had resolved now that she was no longer on Depo-
Provera, and did not intend to seek medical attention.  The 
examiner noted that for the condition of gastroenteritis, the 
diagnosis was history of chronic gastroenteritis.  The 
veteran reported that her upset stomach had resolved after 
discontinuing the Depo-Provera.  

Again, the record is negative concerning a current disability 
of gastroenteritis.  It appears that any gastroenteritis was 
an acute incidence in service, and is not a chronic 
disability.  Because the preponderance of the evidence is 
against the claim of service connection, the benefit of the 
doubt cannot be resolved in the veteran's favor. 



ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for squamous 
intraepithelial lesion (cervix) is denied.  

Entitlement to service connection for conjunctivitis of both 
eyes is denied. 

Entitlement to service connection for bilateral shin pain is 
denied.  

Entitlement to service connection for recurrent ingrown 
toenails (right great toenail) is denied.   

Entitlement to service connection for herpes simplex II 
(claimed as herpes stomatitis) is granted. 

Entitlement to service connection for gastroenteritis is 
denied.  



REMAND

In light of the VCAA, additional evidentiary development is 
necessary. 

Metrorrhagia

The veteran's SMRs contain a May 1996 treatment record where 
she complained of continuous bleeding on Depo-Provera.  A 
June 1996 notation indicated that the veteran's had irregular 
bleeding secondary to Depo, which had been controlled on 
1/35.  A July 1997 Report of Medical History on which the 
veteran recorded that she had had a change in menstrual 
pattern; follow-up remarks indicated that the vetera was on 
Depo, so not getting her period.  A June 1998 Report of 
Medical History for the purpose of separation contained that 
veteran's notation that she had a change in menstrual 
pattern, with a remark by the attending assessor that the 
veteran's menses was now normal.  

Post-service, at a July 1999 fee-basis VA examination, the 
veteran reported that she had regular periods with a seven 
day bleeding period.  The veteran stated that she had no 
symptoms at the time.  There was no pain associated with the 
condition, and there was sometimes abnormal bleeding last for 
7 t0 8 days, and she described her bleeding as moderate to 
severe, requiring 5 to 7 pads a day.  The examiner stated 
that for the condition of metrorrhagia, the diagnosis was 
irregular periods caused by Depo-Provera, now resolved.  

A March 2001 private treatment record from Daryl Burgess, 
D.O., contains the veteran's report that she had heavy 
menstrual bleeding.  She had been having intermittent 
menstrual bleeding since January.  The assessment included 
menorrhagia, uncertain etiology, possibly related to hormone 
withdrawal.  

A September 2001 VA treatment note indicated an assessment of 
menorrhagia, no evidence of anemia.  The veteran expressed 
that she wanted a consult with OB/Gyn for menstrual bleeding, 
and irregular periods.  In February 2003, the veteran's past 
medical history was noted as abnormal PAP/menorrhagia.  

In a September 2003 statement, the veteran asserted that 
since undergoing the LEEP procedure in service, she had had 
very discomforting menstrual cycles and at times the cramping 
was unbearable.  

As of November 2003, the veteran's problem list in the 
Central Texas VA health system included menorrhagia.  

It appears that the July 1999 VA examiner did not review the 
veteran's claims file.  As such, the veteran should be 
afforded another examination for the purposes of clarifying a 
diagnosis, and a nexus opinion.  Also, in a March 2001 VA 
Form 9, the veteran stated that she was being treated at the 
Santa Barbara VA outpatient clinic for metrorrhagia, and the 
RO should attempt to obtain any such records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any 
outstanding treatment records from the 
Santa Barbara VA outpatient clinic (as 
identified on a March 2001 VA Form 9).  

2.  The veteran should undergo a VA 
examination, with claims file review.  
The examiner should particularly assess 
the veteran's service medical records 
in relation to post-service medical 
records (including the veteran's 
assertion that she had very 
discomforting menstrual cycles after 
the LEEP), and determine whether it is 
at least as likely as not that any 
metrorrhagia was incurred in or related 
to service.

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for metrorrhagia.  If the 
determination of this claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


